Title: To Thomas Jefferson from Thomas Carpenter, 4 July 1806
From: Carpenter, Thomas
To: Jefferson, Thomas


                        
                            
                                4 July 1806
                            
                        
                        
                     
                        
                           
                           Mr Jefferson
                           
                           Dr 
                           
                           
                        
                        
                           1806
                           
                               to Thomas Carpenter
                           
                           
                        
                        
                           July 4
                           
                           
                           
                           
                        
                        
                           
                               To a Silk Shambry Coat
                           $ 11.00
                           
                        
                        
                           
                               Making 4 suits Liveries & materials
                           
                              37.25
                           
                           
                        
                        
                           
                           
                           
                           $ 48.25
                           
                           
                        
                     
                  
                        
                        
                        
                    